Citation Nr: 1447428	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-25 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for dizziness. 

2.  Entitlement to service connection for eye disorder. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for right ankle disorder, to include as secondary to service-connected disabilities. 

5.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 

6.  Entitlement to an initial compensable evaluation for nephrolithiasis. 

7.  Entitlement to an initial evaluation in excess of 10 percent for left ankle disability. 

8.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability. 

9.  Entitlement to an initial compensable evaluation for headaches. 

10.  Entitlement to an effective date prior to September 10, 2007 for the grant of service connection for non-Hodgkin's lymphoma. 

11.  Entitlement to an effective date prior to November 16, 2005 for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1964 to January 1968 and from May 1974 to December 1980, and in the United States Air Force from November 1993 to January 2003. 

These matters come on appeal to the Board of Veterans' Appeals from various rating decisions by the Department of Veterans Affairs, Regional Office located in Montgomery, Alabama (RO).  

In February 2011, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

In September 2011, the Board remanded the matters on appeal, as well as other service connection claims to the RO for additional development, to include affording the Veteran with VA examinations in conjunction with his claims.  

Also, in a July 2014 correspondence, it is unclear whether the Veteran seeks to appeal the initial assigned effective date of May 4, 2011 for the award of entitlement to a total disability rating due to individual unemployability (TDIU) in a May 2014 rating decision.  The Veteran should be instructed to clarify with the RO if he had any intention to appeal that assigned effective date.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for dizziness, eye disorder, hypertension and right ankle, entitlement to increased evaluations for nephrolithiasis, left ankle disability, headache disability and lumbar spine disability, as well as the entitlement to earlier assigned effective dates for grants of service connection for non-Hodgkin's lymphoma and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

Throughout the entire period under appeal, the Veteran's bilateral hearing loss disability has been manifested by findings more severe than a pure-tone average of 54 decibels with 84 percent speech discrimination (Level II) in the right ear, and a pure-tone average of 56 decibels with 88 percent speech discrimination (Level II) in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

With respect to the Veteran's disagreement with the initial evaluation following the grant of service connection for bilateral sensorineural hearing loss, the Board notes that no additional discussion of the duty to notify is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007). 

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with audiology examinations in April 2005, December 2009, June 2012, and August 2012, in which the examiners identified the nature and severity of the Veteran's disabilities, and the examiners reported the audiogram results.  Both the June 2012 and August 2012 VA examination reports also contain notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55.  These examination reports are thus adequate for rating purposes. See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that there has been compliance with its September 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).





2.  Initial Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test). 38 C.F.R. § 4.85 (b). 

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz ) are 55 decibels or greater. Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing people when there is background noise and he has difficulty hearing people speak over the telephone. 

The Veteran's hearing impairment has been evaluated four times by VA during the pendency of this appeal.  The most significant evidence of hearing impairment is shown in the results from a June 2012 VA audiology examination report.  Notably, the results from the most recent August 2012 VA examination report show better hearing acuity results.  In the June 2012 VA examination report, the test results revealed pure-tone threshold averages were 54 in the right ear and 56 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 84 percent in the right ear and 88 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The June 2012 VA examiner noted that the Veteran reported that his hearing impairment did affect his daily activities, to include his ability to work, because he has difficulty hearing people when there is background noise and he feels that he receives limited benefits from the use of hearing aids.  The August 2012 VA examination report also shows that the Veteran reported having difficulty hearing others speak and understanding conversations because of the severity of his hearing loss. 

The Board finds that the Veteran does not have an exceptional pattern of hearing impairment.  None of the VA audiology test results revealed pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment.

When applying the 38 C.F.R. § 4.85 , Table VI, to the Veteran's hearing loss scores, the June 2012 VA examination shows the more severe hearing disability findings. Based on the findings from that examination, his right ear qualified as Level II (pure tone threshold average of 54 decibels, speech recognition score of 84 percent), and his left ear qualified as Level II (pure tone threshold average of 56 decibels, speech recognition score of 88 percent).

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the column for Roman numeral II for both ears is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted on the June 2012 VA Audiology Examination report, the Veteran had difficulty understanding hearing others speak when there was background noise.  The Veteran is competent to report his hearing symptoms, such as difficulty hearing other voices.  The Board, however, does not find that this reported effect of hearing loss is of such significance to be notably at variance with the assigned rating, and, as described below, it does not warrant referral for consideration of an extra-schedular evaluation.

The Board acknowledges the Veteran's arguments regarding the validity of using of the speech recognition testing from his private October 2007 audiology evaluation when measuring the severity of his hearing impairment.  Notably, in an October 2011 correspondence, the private audiologist identified the PB-50 word list as utilized in the 2007 private speech recognition evaluation.  VA regulations clearly state that an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85(a).  The Board acknowledges the Veteran's arguments; however, the VA regulations that govern the evaluation of hearing loss disability require use of the Maryland CNC test for evaluation of the Veteran's hearing loss impairment.  38 C.F.R. § 4.85(a).  The Board must abide by these regulations and does not have the authority to modify it or order testing that contradicts the governing regulations.

The current noncompensable evaluation is reflected by the most recent medical evidence on record, and other than his concerns about the testing required by VA regulations to measure the severity of his hearing loss disability, the Veteran has not asserted and there is no indication that the findings from the June 2012 VA examination report are inadequate.  Therefore, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The record reflects that the manifestation of the disability, bilateral hearing impairment, is that specifically contemplated by the schedular criteria.  The audiological results noted above are not severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities. Additionally, this disability has not necessitated frequent periods of hospitalization.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied. 


REMAND

Although the Board regrets any additional delay, a review of the record demonstrates that additional procedural actions as well as development are needed prior to adjudication of the remaining claims on appeal. 



Issuance of Statement of the Case (SOC) 

In an April 2011 rating decision, the RO denied an earlier effective date for the award of service connection for non-Hodgkin's lymphoma.  In a November 2011 correspondence, the Veteran expressed his dissatisfaction with the denial of his claim.  In a February 2012 rating decision, the RO awarded service connection for ischemic heart disease, effective from November 16, 2005, and the Veteran submitted his disagreement with the assigned effective date in a later February 2012 correspondence.  The Veteran also submitted a November 2012 statement of disagreement to the RO's October 2012 denial of his claim for an evaluation in excess of 40 percent for lumbar spine disability.  In a July 2013 rating decision, the RO awarded service connection for a headache disability and a left ankle disability, and assigned a noncompensable and 10 percent evaluations, respectively.  The Veteran indicated disagreement with the initial assigned evaluations in a later July 2013 correspondence. 

Under the circumstances, the record shows that the Veteran has effectively initiated appeals of the above mentioned rating decision; therefore, issuance of an SOC is necessary with regard to the issues of entitlement to increased evaluation for lumbar spine, headaches, and left ankle disabilities as well as the issues of entitlement to earlier effective dates for award of service connection for lymphoma and ischemic heart disease.  See 38 C.F.R. § 19.26 (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

VA examinations

In September 2011, the Board remanded the Veteran's claim for entitlement to service connection for bilateral eye disorder to provide him with a VA examination to determine the nature and etiology of his claimed disorder, to include discussion on whether his slight esophoria was developmental defect.  The report of a May 2012 VA eye examination shows that the Veteran had current diagnoses of right esophoria and bilateral cataracts.  The VA examiner opined that it was less likely than not that the Veteran's esophoria was related to his period of service because the esophoria was only slight in nature.  The VA examiner failed to discuss whether the Veteran's esophoria was a developmental defect or disease.  Also, the VA examiner did not provide a medical opinion on the etiology of the Veteran's diagnosed cataracts.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  On remand, an addendum medical statement to the May 2012 VA examination report should be obtained. 

Also, in September 2011, the Board also remanded the Veteran's claim for service connection for hypertension in order to obtain a medical opinion on whether it was etiologically related to his period of service, to include as proximately caused or aggravated by his service-connected nephrolithiasis.  A review of the June 2012 VA examination reports does not show that the VA examiner addressed the question of aggravation of the Veteran's hypertension by his service-connected nephrolithiasis.  On remand, an addendum medical statement to the June 2012 VA examination report should be obtained that discusses whether the Veteran's hypertension was aggravated by his service-connected nephrolithiasis.  See Stegall, 11 Vet. App. at 271.

The Veteran now asserts that his current right ankle problems are secondary to service-connected joint and spine disabilities.  See September 2014 informal hearing presentation.  On remand, the Veteran should be scheduled for a VA examination to obtain a medical opinion as to the likelihood that his current right ankle disorder is secondary to or aggravated by his service-connected joint and spine disabilities.  

Turning to the service connection claim for dizziness, the Board observes that the Veteran has provided a detailed account of headaches and dizziness related symptoms arising from the in-service anthrax vaccination.  He is competent to report such symptoms, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is deemed credible in the absence of any evidence to the contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, the report of a June 2012 VA examination report contains a positive medical opinion that links the Veteran's complaints of headaches and dizziness to his in-service anthrax vaccination.  The Veteran has already been awarded service connection for headaches and assigned a noncompensable rating.  It is unclear whether the Veteran's reported symptoms of dizziness support a current diagnosis, separate and apart from his headaches for which he is already service connected.  Consequently, to assign service connection for the same headache symptoms included in that 10 percent rating would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Accordingly, the Board finds that, on remand, he should be afforded the opportunity to undergo VA examination in connection with his dizziness claim.  38 C.F.R. § 3.159(c)(4).

In regard to the increased rating claim for service-connected nephrolithiasis, a remand is needed to afford the Veteran with a new VA examination to evaluation the current severity of his disability.  Notably, the Veteran has asserted that his disability has worsened since it was last evaluated in June 2012 by VA.  He reports that he now experiences increased left kidney pain.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also, a review of the June 2012 VA examination report does not reflect compliance with the Board's May 2011 remand instruction that the VA examiner delineate what symptomatology was attributable to the Veteran's nephrolithiasis disability as opposed to his non-service connected benign prostate hypertrophy.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) letter addressing his claims, including the application of 38 C.F.R. § 3.310.  

2.  Provide the Veteran and his representative with an SOC as to the issues of entitlement to increased evaluation for lumbar spine, headaches, and left ankle disabilities as well as to earlier effective dates for award of service connection for lymphoma and ischemic heart disease.  The Veteran (and his representative) should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal pertaining to his claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

3.  Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist to provide an addendum medical statement to the May 2012 VA eye examination report on the etiology of the Veteran's bilateral cataracts and right esotropia.  

Following examination and review of the claims folder, the examiner should be requested to provide opinion on the following questions:

a) Is the esophoria such disorder that is acquired in nature, or is deemed a development defect or disease.  If deemed a development defect or disease, the examiner should clarify whether such disorder is either a defect or disease with supporting rationale. 

b) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's bilateral cataracts first manifested during a period of active service from March 1964 to January 1968, March 1974 to December 1980, or from November 1993 to January 2003, with the United States Air Force OR is causally related to an event(s) in service?

All opinions must be supported by a complete rationale in the examination report.

4.  Arrange for the Veteran's claims folder to be reviewed by the appropriate specialist in order to provide an addendum medical statement to the June 2012 VA examination on whether the Veteran's hypertension is at least as likely as not (probability of 50 percent or greater) aggravated (permanently worsened) by his service-connected nephrolithiasis.  All opinions must be supported by a complete rationale in the examination report.

5.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of his claimed right ankle disorder.  Request that the examiner review the claims file and note review of the claims file in the examination report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in the report.

After a review of the record and based on the findings from clinical examination, the examiner should offer an opinion on the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disorder is the result of injury or disease incurred or aggravated by the Veteran's service-connected joint and spine disabilities.

All opinions must be supported by a complete rationale in the examination report.

6.  Schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the etiology of any currently diagnosed central nervous system disability manifested by dizziness.  The examiner should also consider the Veteran's assertions, and any additional evidence of record, regarding a continuity of dizziness since his period of active service.  The VA examiner's opinion should specifically address the following: 

a) Specify whether the Veteran currently meets the diagnostic criteria for any other central nervous system disability manifested by dizziness. Alternatively, are his complaints of dizziness associated with his already service-connected headaches?

b) State whether it is it at least as likely as not (50 percent or greater probability) that any such diagnosed disability, for which the Veteran is not already service connected, is etiologically related to his in-service anthrax shot.  

c) State whether it is it at least as likely as not (50 percent or greater probability) that any currently diagnosed disability, for which the Veteran is not already service connected, was caused or aggravated by his service-connected headache disability.

All opinions must be supported by a complete rationale in the examination report.

7. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


